The Government of Honduras extends its warmest 
congratulations to Mr. Ashe on his election to preside 
over the proceedings of the General Assembly, and we 
wish him every success.

I am grateful for the honour that the President of 
Honduras conferred upon me by asking me to represent 
him in this world forum. As we come to the close of our 
term in office, we in the Administration of President 
Porfirio Lobo Sosa note with satisfaction that we have 
laid the foundation for national unity and reconciliation. 
We have successfully overcome the severe political 
crisis that affected Honduras during the previous 
Government, and Honduras now looks forward to new 
general elections in November.

The Government of President Lobo Sosa has 
normalized relations with the international community. 
We have secured ties of close cooperation with more than 
a hundred friendly countries, restored foreign credit 
and shown the world that we are a country that lives up 
to its democratic and peaceful calling. Today, Honduras 
is a member of the principal international and regional 
organizations. Our membership in major forums has 
given us access to new markets, opportunities for 
investment and employment and helped to strengthen 
our energy sector.

As part of the process of unity and reconciliation, 
the President of the Republic created a Government 
of National Integration, with the participation of all 
the political parties that took part in the last electoral 
process. Fortunately, that participation continues 
today and will continue through the end of the present 
constitutional term. Accordingly, I wish to mention that, 
as part of the process of healing the wounds of the 2009 
political crisis and building the future together, we have 
successfully adopted by consensus a long-term country 
vision and a national plan from which our Government 
programme is derived. That shared vision is being 
implemented through a major national agreement 
for economic growth with social equity between the 
Government of President Lobo Sosa, trade unions, 
business owners, workers, farmers and civil society. I 
believe that Honduras and the world should welcome 
those efforts, together with the spirit of dialogue and 
commitment of all sectors of Honduran society, which 
have shown that collective interests come well before 
individual interests.



Today, we are reaping the benefits of that major 
national agreement. We have had successes in the small 
and medium-sized enterprise sector, social protection 
programmes, the establishment of a transparent budget 
and foreign trade. Democratic participation has also 
been strengthened because of the interaction of all 
sectors in our economic and social council, which is 
a forum that has made it possible for mechanisms for 
dialogue and conflict prevention to work.

We are pleased to state that our Government will be 
handing over to the incoming Administration a series of 
principles that should serve as a basis for consolidating 
social policies. Those principles were discussed 
and agreed upon between the Government and civil 
society in order to ensure a solid foundation and the 
sustainability of social institutions in the country.

Our country and our democratic institutions have 
suffered the onslaught of external aggression, which 
has led to violence and insecurity. I am referring to 
drug trafficking and various forms of transnational 
organized crime. With all the measures adopted to 
combat crime, last year the Government of President 
Lobo Sosa was able to halt the rise of the homicide 
rate, and this year we have seen a reduction in that 
rate. That has been achieved through the adoption by 
the National Congress of an entirely new legal and 
institutional framework, which was lacking before. We 
have undertaken a reform of the security and justice 
system. For the first time, we have adopted procedures 
to certify judicial officials, using confidence-testing 
measures. We have also adopted a tax to strengthen 
citizen safety. To the extent possible, we are providing 
training for the security and defence institutions. We 
have implemented a national policy to prevent violence 
against children and youth, and we have promoted and 
protected human rights.

And yet, while halting the spiral of violence is a 
positive sign, it is insufficient, given the high level of 
criminal activity that had been reached. Our commitment 
to combat crime will be upheld until the very last day of 
our mandate. However, it is very important to sustain 
those efforts. The new Government will have to do so 
with a firm hand. It will have to continue to strengthen 
security and justice institutions, which is a medium- to 
long-term task. Combating global crime requires a more 
decisive and more effective international and regional 
effort, in which drug-producing and drug-consuming 
countries assume the shared and differentiated 
responsibility that they bear in this wave of violence.

Today, I reaffirm Honduras’s commitment to the 
Universal Declaration of Human Rights, the right to 
life and the respect for human dignity. We recognize 
that the protection of human rights is the very essence 
of democracy. During our administration, we created 
a Secretary of State for Justice and Human Rights 
and strengthened the role of the Special Prosecutor 
for Human Rights. We established institutions for 
combating torture and cruel, inhuman and degrading 
treatment, and we enacted a law combating human 
trafficking and introducing a public human rights 
policy and a national plan of action for human rights. 
We now require presidential candidates to sign the 
human rights pact.

It is fundamentally important to Honduras that 
we continue working towards meeting the Millennium 
Development Goals, with which we have made 
significant progress. Food and nutrition security is a 
national priority for President Porfirio Lobo Sosa’s 
Government, and we have focused efforts to eradicate 
hunger through various food and nutrition security 
programmes targeting the most vulnerable people and 
the neediest areas of the country.

Through its recognition of the multidimensional 
and multisectoral nature of the food and nutrition 
security issue, the Government of our Republic reduced 
the population suffering from malnutrition by 21 per 
cent between 2010 and 2012, meeting and exceeding its 
target for the Millennium Development Goals. As an 
example of our multisectoral approach and to ensure 
the sustainability of our programmes, I am pleased to 
announce the launch of a Government initiative, the 
Partnership for the Dry Corridor. The Partnership, 
which has the support of the international community, 
targets those suffering from poverty and hunger in our 
country’s most vulnerable area.

Concerning education, I should emphasize that 
Honduras has seen a significant increase in the number 
of 5-year-olds entering the pre-school system. It is 
roughly triple what we expected. Our Government 
has been deeply committed to reforming the national 
education system. The new legal framework requires 
a broad participatory process involving parents, 
communities and teachers. The proposal that President 
Lobo made here in the General Assembly last year, 
when he said that classrooms must never be closed (see 
A/67/PV.6, p. 49), has led to a considerable increase in 
the number of school days for children in Honduras. 
That has resulted in an improvement in the quality of 



education, and as a nation we are very optimistic about 
it.

As to gender equality and the empowerment of 
women, we have made progress in implementing 
a gender equality system, created with a view to 
promoting, encouraging and institutionalizing gender-
equity policies and improving equality of opportunity 
between men and women. With regard to the reduction 
of under-five mortality and improving maternal health, 
our Government approved a public policy for the holistic 
development of infants and a comprehensive care 
strategy for children in the community. The strategy 
has been internationally recognized, because it has 
improved maternal health conditions before, during and 
after delivery and has thus lowered the mortality risk 
and increased the number of births in medical centres.

Similarly, it is important to emphasize the efforts 
we have made to reduce infant morbidity and mortality 
associated with diseases that are preventable through 
vaccination; our broad immunization programme has 
achieved more than 90 per cent coverage for vaccines 
required for children under the age of 2. With regard 
respect to HIV/AIDS, our Government has increased 
the national budget for prevention and care and has 
financed almost 100 per cent of the antiretroviral 
treatment.

Concerning the delimitation of maritime space 
in the Pacific Ocean, and specifically the situation 
in the Gulf of Fonseca, a historic bay that Honduras 
shares in a co-sovereignty regime with El Salvador 
and Nicaragua, my Government wishes to reiterate its 
respect for the decision that the International Court of 
Justice handed down on 11 September 1992. We also 
affirm our commitment to including a comprehensive 
cooperation agreement under the auspices of a 
tri-national commission of coastal States, which 
develops conservation and protection programmes for 
the environment in the Gulf and the improvement of 
living conditions for neighbouring communities. It is 
an opportune moment to recall that it was in October 
2012 that Honduras first asked the Security Council 
to authorize the Secretary-General to provide all 
necessary support for constituting that authority, and I 
take this opportunity to repeat our request. I thank the 
European Union for its cooperation in developing this 
zone, which has great economic potential.

I would like to emphasize the importance that all 
coastal States attach to the decisions of the International 
Court of Justice. We wish to avoid making any territorial 
or maritime claims that would distance us further from 
the big picture, which is to make the Pacific Ocean and 
the Gulf of Fonseca a zone of cooperation and peace. 
But given the understanding and neighbourliness 
we possess, we have concluded, based on equitable 
principles, the necessary agreements regarding the 
maritime impact on the Pacific Ocean. Honduras has 
already made proposals that we are prepared to discuss 
with our fraternal neighbours.

I wish to underscore the fact that our Government 
has defined a strategy for a governmental transition 
for 2013-2014, whose primary objective is to ensure 
an orderly and structured handover, so as to avoid the 
vacuums and delays in planning that have traditionally 
accompanied a change of Government. It is essential 
to ensure the sustainability of public policies beyond 
the life of our Administration, so that we can achieve 
long-term planning that benefits the Honduran people. 
In November we will hold general elections with the 
participation of nine political parties, including a strong 
female presence in the election process. Honduras’s 
electoral authorities, which function independently, are 
making every possible effort to ensure that the general 
elections are free and transparent. On behalf of the 
people of Honduras, I would like to ask all friendly 
nations to support our electoral process. All States are 
welcome to witness it.

I hope sincerely that, during its sixty-eighth session, 
the General Assembly will meet the expectations of 
Member States, and I take this opportunity to express 
my thanks, on behalf of the people and Government 
of Honduras, for the solidarity that the international 
community has shown to the Administration of 
President Porfirio Lobo Sosa.
